Citation Nr: 1744993	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  11-21 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent prior to August 28, 2013, in excess of 60 percent from August 28, 2013 to February 5, 2016, and in excess of 40 percent from February 6, 2016, forward, for degenerative arthritis and degenerative disc disease, thoracolumbar spine (back disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  An August 2003 rating decision denied entitlement to service connection for PTSD.  An October 2008 rating decision, in pertinent part, granted entitlement to service connection for a back disorder and assigned an initial 10 percent disability rating, effective August 5, 2008.
 
In September 2006, the Board denied the Veteran's claim for service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in April 2007, on the basis of a Joint Motion for Remand, vacated the denial and remanded the matter to the Board for further action.  

In October 2007 and February 2015, the Board remanded these matters for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

During the pendency of the appeal, a September 2016 rating decision increased the Veteran's back disorder disability rating to 60 percent from August 28, 2013 to February 5, 2016, and to 40 percent from February 6, 2016, forward.  As the September 2016 rating decision does not represent a full grant of the benefits sought on appeal as concerning this issue, the claim for an increased disability rating for the Veteran's back disorder remains pending before the Board.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  

The issue of entitlement to increased disability ratings for the Veteran's service-connected back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current diagnosis of PTSD related to an in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
 
Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th ed.) 


(DSM-V), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2016).

The Veteran asserts that his PTSD is attributable to multiple stressors incurred during his active duty service.  Specifically, the Veteran states that one such in-service stressor occurred when he observed the body of a skydiver whose parachute malfunctioned.  See May 2002 Statement.

The Veteran's service treatment records (STRs) do not contain any complaints, findings, or treatment for a psychiatric disorder, including PTSD.  The Veteran's January 1985 separation examination noted a normal psychiatric state.  

The Veteran's diagnosis of PTSD is well documented and not contested by VA.  See August 2017 Supplemental Statement of the Case. 

To support that the claimed in-service stressor actually occurred, the Veteran submitted a March 2008 statement from F.O., who was stationed with the Veteran at Fort Dix, and who was also present when the parachutist's body was discovered.  See March 2008 Buddy Statement.  The statement corroborates the Veteran's account of this particular in-service stressor.

The Board notes that the Veteran and F.O. are competent to report on the in-service stressor of observing a parachutist's body.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (finding that a veteran is competent to report on factual matters of which he has firsthand knowledge).  The Board also finds that the statements and testimony regarding this in-service stressor to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Baldwin v. Brown, 13 Vet. App. 1 (1999) (reflecting that determinations concerning the credibility of evidence are within the purview of the Board).  Accordingly, the Board finds there to be credible supporting evidence that the claimed in-service stressor actually occurred.



Following the Board's February 2015 remand, the Veteran was afforded an April 2015 VA examination.  Following an in-person examination of the Veteran, and a review of his claims file, the examiner opined that the Veteran met the diagnostic criteria for PTSD based on his reported in-service stressors.  See April 2015 VA Examination Report (noting the Veteran reports seeing the parachutist is one of his most frequently re-experienced stressors).  The Board finds that the April 2015 VA examination provides a medical link between the Veteran's in-service stressor and his PTSD diagnosis.

In sum, the criteria for entitlement to service connection for PTSD, set forth under 38 C.F.R. § 3.304(f), have been satisfied.  Accordingly, the Veteran's claim is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, including PTSD, is granted.


REMAND

Unfortunately, the Veteran's remaining claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  
 
At the May 2017 Board hearing the Veteran indicated that his back disorder had increased in severity since his last VA examination in February 2016.  Accordingly, a new VA examination should be conducted to determine the severity of the Veteran's back disorder.



Additionally, the Board notes that the Veteran must be provided with a new examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016).  In a recent precedential decision, the U.S. Court of Appeals for Veterans Claims (Court) held that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia, 28 Vet. App. 158 at 169-70 (citing 38 C.F.R. § 4.59 (2016)).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why what that is so.  Id. at 170.  

The February 2016 VA examination report provides range of motion results for the thoracolumbar spine, but does not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight-bearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, additional development is required concerning this claim.

Further, when the Secretary undertakes to provide a veteran with a VA medical examination or opinion, he must ensure that the examination or opinion is adequate, Barr v. Nicholson, 21 Vet.App. 303, 311 (2007), and his "obligation to schedule that examination during a flare is contingent upon the frequency and duration of flares in a specific case."  Sharp v. Shulkin, 29 Vet.App. 26, 33 (2017). A VA joints examination that fails to take into account the factors listed in §§ 4.40 and 4.45, including those experienced during flare-ups, is inadequate for evaluation purposes.  DeLuca v. Brown, 8 Vet.App. 202, 206-07 (1995).  For an examination to comply with § 4.40, the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves."  Sharp, 29 Vet.App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination in that regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups,"  DeLuca, 8 Vet.App. at 206; See Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011) (summarizing DeLuca and concluding that an examination was inadequate because it "did not discuss whether any functional loss was attributable to pain during flare-ups, despite noting the appellant's assertions [thereof]").  A medical opinion that "cannot be provided without resort to speculation" is adequate when it is "clear that [it] is predicated on a lack of knowledge among the 'medical community at large' and not the insufficient knowledge of the specific examiner."  Sharp, 29 Vet.App. at 36 (quoting Jones v. Shinseki, 23 Vet.App. 382, 390 (2010).

Finally, as this matter is being remanded, efforts should be made to obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records, dated from May 2017, forward.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected arthritis and degenerative disc disease of the thoracolumbar spine.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire(s) (DBQs).  

The examiner is to specifically test the range of motion of the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Further, the examiner must obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veteran himself.  The examiner must also offer a flare opinion based on estimates derived from information procured from relevant sources, including the lay statements of Veteran.  The examiner's determination in this regard should, if feasible, must be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  

All examination findings, along with a complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


